Citation Nr: 0524048	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of tuition reimbursement for 
educational courses completed prior to April 3, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from November 1994 
to March 2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                


FINDINGS OF FACT

1.  The appellant's Application for VA Education Benefits (VA 
Form 22-1990) was received by the RO on April 3, 2003.  
Attached to this form were Authority for Tuition-Education 
Services Program forms, dated in August 2001, October 2001, 
January 2002, and March 2002, indicating that the appellant 
took courses through Webster University from August 2001 to 
May 2002.  

2.  Six of the courses that the appellant took through 
Webster University were completed prior to April 3, 2002.  


CONCLUSION OF LAW

The criteria are not met for entitlement to payment of 
tuition assistance educational benefits for periods of 
enrollment prior to April 3, 2002.  38 C.F.R. § 21.7131(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  

In this case, a VCAA notice was not provided to the 
appellant.  However, as explained below, because the law, and 
not the facts, are controlling of the issue at hand, it is 
difficult to discern what, if any, additional guidance VA 
could have provided to the claimant regarding what further 
evidence she should submit to receive the benefits sought on 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant is not prejudiced by appellate 
review of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For veterans or active servicemen who are eligible for 
Chapter 30 educational benefits, a tuition assistance top-up 
program permits the VA to issue payment to an individual for 
all or any portion of the difference between the tuition 
assistance amount paid by the military component and the 
total cost of tuition and related charges.  See 38 U.S.C.A. § 
3014(b) (West 2002).

The appellant's claim for tuition assistance top-up benefits 
(VA Form 22-1990) was received on April 3, 2003.  Attached to 
the form were Authority for Tuition-Education Services 
Program forms, dated in August 2001, October 2001, January 
2002, and March 2002, showing previous enrollment in eight 
classes through Webster University.  Specifically, according 
to the August 2001 form, the appellant enrolled in two 
classes [code "PADM5000" and "PADM5870"] which both 
started on August 11, 2001, and ended on October 13, 2001.  
The October 2001 form reflects that the appellant enrolled in 
two classes [code "PADM5830" and "COMP5000"] which both 
started on October 13, 2001, and ended on December 14, 2001.  
According to the January 2002 form, the appellant enrolled in 
two classes [code "PADM5820" and "HRDV5710"] which both 
started on January 5, 2002, and ended on March 2, 2002.  The 
March 2002 form shows that the appellant enrolled in two 
classes [code "PADM5840" and "PROC5810"] which both 
started on March 18, 2002, and ended on May 17, 2002.  Thus, 
the ending dates of these classes ranged from October 2001 to 
May 2002.

By an April 2003 decision letter, the appellant was granted 
tuition assistance top-up benefits for the two courses which 
had ending dates subsequent to April 3, 2002.  The appellant 
was denied tuition assistance top-up benefits for the 
remaining six classes which all ended prior to April 3, 2002.  
The RO informed the appellant that VA could not pay tuition 
assistance top-up benefits for periods of education which 
ended prior to one year before the date of the appellant's 
claim, which was the date when her application for top-up 
benefits was received at the RO.

In the appellant's notice of disagreement, dated in April 
2003, the appellant stated that on September 5, 2001, she 
faxed the tuition assistance paperwork for two of the 
relevant classes ["PADM5000" and "PADM5870"] to the RO.  
The appellant indicated that she called the next day to see 
if the fax had been received and was told that due to the 
high volume of faxes received, her specific fax had not yet 
been located.  According to the appellant, she was also told 
that because it would take up to six weeks to process, she 
should call back then if she had not received notification.  
The appellant noted that she waited the six weeks and called 
on October 18, 2001, and was told that there was no record of 
her paperwork.  According to the appellant, she was also told 
that she could send in the paperwork for two terms at once.  
Thus, the appellant reported that she included her top-up 
paperwork for two other relevant classes ["PADM5830" and 
"COMP5000"] in the next fax, which was sent on October 23, 
2001.  The appellant stated that once again, she waited to 
see if it went through and on October 31, 2001, she called to 
verify the receipt of her paperwork.  She indicted that 
again, she was informed that her paperwork had not been 
located.  The appellant noted that after she registered for 
her third term at Webster University, she elected to mail in 
the paperwork.  According to the appellant, she enclosed 
copies of the paperwork for two additional classes 
["PADM5820" and "HRDV5710"], as well as copies for the 
previous two terms.  The appellant reported that she then 
waited six weeks and did not receive a response from the RO.  
She stated that on February 15, 2002, she called the RO and 
was told that sometimes paperwork sent through the mail took 
longer.  According to the appellant, she was also told to 
send the paperwork again.  The appellant stated that after 
the fourth term at Webster University, she both faxed and 
mailed her paperwork.  She indicated that by that time, her 
tuition assistance had reached its cap, and, as such, she 
applied to use her GI Bill to pay for her next classes.  
Therefore, in November 2002, she mailed a package to the RO.  
However, according to the appellant, when she called the RO 
in March 2003 to see if her package had arrived, she was told 
that it had not been received.  Thus, she reported that she 
subsequently mailed the package a second time and that by an 
April 2003 decision letter, although she was granted tuition 
assistance top-up benefits for the two courses which had 
ending dates subsequent to April 3, 2002, she was denied 
tuition assistance top-up benefits for the remaining six 
classes which all ended prior to April 3, 2002.

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for tuition assistance top-up 
benefits.  As noted above, only individuals entitled to 
Chapter 30 educational benefits are eligible for tuition 
assistance top-up benefits.  When an eligible veteran or 
servicemember enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined, as applicable in 
this case, as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the commencing date of 
the award of educational assistance is the latest of: (i) The 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) One year before the date of 
claim as determined by Sec. 21.1029(b); (iii) The effective 
date of the approval of the course; or (iv) One year before 
the date VA receives the approval notice whichever is later.  
See 38 C.F.R. § 21.7131(a) (2004).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim.  Id.  (2) If a formal claim 
is filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Id.  (3) If a formal claim itself is abandoned 
and a new formal or informal claim is filed, the date of 
claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.  Id.   

The appellant's application for tuition assistance top-up 
educational benefits was received by the RO on April 3, 2003.  
The award of tuition assistance top-up benefits based on that 
application is only available for training up to 12 months 
prior, i.e. conducted no earlier than April 3, 2002.  
Consequently, those six courses for which the periods of 
enrollment ended in March 2002, or prior to that date, 13 or 
more months earlier than the date of claim, as is the case 
here, are not subject to retroactive payment of tuition 
assistance top-up benefits based on the appellant's claim in 
April 2003.  

While the Board does not doubt the veracity of the 
appellant's assertions that she had submitted claims for 
tuition assistance top-up benefits prior to April 2003, the 
fact remains that there is no objective evidence of record 
demonstrating that she filed a written application for 
tuition assistance top-up benefits in a timely manner, that 
is, prior to her April 2003 application.  In this regard, the 
Board notes that the appellant herself has reported that 
although she submitted claims for tuition assistance top-up 
benefits prior to April 2003, on each occasion, she was 
specifically told by the RO that they had not received her 
claim.  In addition, the Board observes that there is no 
statutory or regulatory provision for any exceptions to the 
filing requirements that apply to this case.  The Board 
further notes that the appellant had not previously filed any 
document which could be considered to be an informal claim 
for tuition assistance top-up benefits.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of tuition assistance 
top-up benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to grant the appellant tuition assistance top-up 
benefits for periods of enrollment prior to April 3, 2002.  
Therefore, the Board finds that entitlement to tuition 
assistance top-up benefits for those courses that the 
appellant completed prior to April 3, 2002, is not warranted.  
As the law in this case is dispositive, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
Sabonis, 6 Vet. App. at 426, 430.


ORDER

Entitlement to payment of tuition assistance benefits for 
educational courses completed prior to April 3, 2002, is 
denied.  






	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


